DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is currently amended.
Claim 2 is original.
Claims 3-12, 15, 20-22 are previously presented.
Claims 13-14, 18-19 are cancelled.
Claims 16-17 are withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/22/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2009/0111701) and further in view of Kiguchi (US 2002/0128351).
Regarding claim 1, Ahn discloses: wherein the initiator and curable resin / monomer are patterned separately ([0074]) by inkjet methods ([0016]-[0017], [0073], [0078]).  The patterning step of the initiator material onto the resin starts a chemical reaction necessarily / at ambient temperatures such that the overlap in the pattern causes a change from liquid to solid (see ambient / room temperature of [0009]) and therefore meets the recited method steps.
The Ahn reference does not disclose heating / preheating the surface covering to a temperature from 25-100C.
In the same field of endeavor of inkjet processes as Ahn (see title, abs), Kiguchi discloses: preheating the resin to a temperature of 50-150 C ([0170]).  This is an overlapping range to the claimed range – see MPEP 2144.05 regarding the obviousness of similar, overlapping and approaching ranges, amounts and proportions.
To preheat the ink to a temperature of 50-150 C as in Kiguchi in the inkjetting method of Ahn had the benefit that it allowed for the improvement of work margin at the time of forming the pixel pattern ([0223]).
It would have been obvious to one of ordinary skill in the art to combine the preheating to a temperature of 50-150 C of Kiguchi to the inkjetting method of Ahn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of work margin at the time of forming of the pixel pattern.
Regarding claim 2, the substrate is provided in Ahn ([0010]).
	Regarding claim 3, the substrate of Ahn is not subjected to actinic radiation after jetting / deposition (Id.).
	Regarding claim 4, Ahn discloses that the ink / resin / monomer and carried liquid (associated additives / solvents, [0076]) are in liquid form.
	Regarding claim 6, Ahn discloses: use of a carrier liquid ([0035]) mixed with the resin.  That the optional components are present or not is not required by the current claim construction.  See contingent limitations and MPEP 2111.04 regarding the optional nature of contingent limitations in meeting the claimed subject matter.
Regarding claim 7, Ahn discloses: wherein the resin is a vinyl monomer / resin ([0045] – vinyl tri methoxy silane) . 
Regarding claim 10, Ahn discloses: wherein the pattern is applied using an oil-based pattern forming composition ([see silicone oil of [0089]).
	Regarding claim 14, Ahn does not include a heating step and actually disparages heating ([0021]) is interpreted as reading on: wherein the curing actinic radiation is provided ([0026]) without heating.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2009/0111701) and further in view of Kiguchi (US 2002/0128351), and Yokoi (US 2010/0227076).
Regarding claim 5, the Ahn / Kiguchi combination does not disclose a specific period of time between the printing / jetting process and the curing, and the cure rate will be set by the reaction kinetics of the particular monomer and initiator combination.
In the same field of endeavor of inkjet-based printing processes as Ahn (see title, abs), Yokoi discloses: wherein radiation occurs immediately after printing / jetting ([0007]).  The broadest reasonable interpretation of immediately is as soon as / without pausing / waiting.  Since printing is more likely than not to take less than an hour, the most recently / last deposited material is cured less than an hour after deposition and meets the claimed subject matter.
Addition of the immediate curing of pattern / jetting resin of Yokoi in the ink jetting process of Ahn had the benefit that it allowed for the improved productivity in printing and formation of sharp images ([0007]), which was desirable in Ahn.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the immediate curing of Yokoi in the additive manufacturing / jetting process of Ahn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved productivity in printing and formation of sharp images, which was desirable in Ahn.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2009/0111701) and further in view of Kiguchi (US 2002/0128351), and Su (US 2010/0099784).

Regarding claim 8, Ahn discloses: wherein the liquid resin layer comprises an acrylic polymer resin ([0041] – see acrylic compound).
The combination Ahn / Kiguchi does not disclose: wherein the liquid resin layer of the surface covering raw material further comprises: azodicarbonamide, plasticizer and zinc stearate.
	Reasonably pertinent to the problem Applicant was trying to solve regarding acrylic polymer formulations and their foaming / anti-foaming characteristics (see title, abs, [085]), Su discloses: additives in an acrylate polymer including azodicarbonamide ([0014]), plasticizer ([0007]), and zinc stearate ([0033]).
	To add the additives of Su to the acrylic polymer method of Ahn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved processing properties of the composition ([0004], [0050]) and served to reduce costs, which was desirable in Ahn.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the additives of Su with the acrylic additive manufacturing method of Ahn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved processing properties of the composition and served to reduce costs, which was desirable in Ahn.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2009/0111701) and further in view of Kiguchi (US 2002/0128351), and Nito (US 2012/0295042).

	Regarding claim 9, the combination Ahn / Kiguchi does not disclose: wherein the pattern is a visible pattern.  The pattern of Ahn is interpreted as being visible / discerned to/by the human eye (see Figs. 1-2).
	In the same field of endeavor of jet printing as Ahn (see title, abs), Nito discloses: wherein the pattern of a foaming inhibiting composition is deposited (see foam inhibitor of [0061] – the claim does not recite that the viscosity modifier and the foaming inhibiting composition are the same or different pattern).  Therefore, that the ink includes a viscosity modified / foaming inhibitor deposited in a pattern will read on the recited visible pattern and the pattern of the foaming inhibiting composition.
	To select the patterned foaming composition of Nito in the inkjet / jetting printing method of Ahn would have been suitable for inkjet printing purposes (see Nito cited portions), which was desirable in Ahn.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the patterned foaming inhibiting composition of Nito in the inkjet printing method of Ahn had the benefit that it was suitable for inkjet printing purposes, which was desirable in Ahn.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2009/0111701) and further in view of Kiguchi (US 2002/0128351), Yoshino (US 6391440).

Regarding claim 11, Ahn discloses: wherein the compositions include an oil component (see silicone oil of [0089]).
The combination Ahn / Kiguchi does not disclose: wherein the pattern forming composition comprises an oily component and at least one colorant.
In the same field of endeavor of jetted compositions as Ahn and Applicant’s claims (see title, abs), Yoshino disclose: wherein the pattern is applied using an oil-based pattern forming composition (see col. 3, ll. 53; col. 6, ll. 51) and a colorant is utilized (Id.).
To add the oil-based ink and colorant of Yoshino to the jetting method of Ahn had the benefit that it improved lightfastness (col. 8, ll. 10-11), shortened drying time (col. 8, ll. 22-23) and improved optical density (Id.), which was desirable in Ahn.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the oil-based pattern forming composition / ink and colorant of Yoshino in the jetting method of Ahn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved lightfastness, shortened drying time and improved optical density, which were desirable in Ahn.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2009/0111701) and further in view of Kiguchi (US 2002/0128351), and Figov (US 2005/0195260).

	Regarding claim 15, the combination Ahn / Kiguchi does not disclose: further comprising a coating step, for applying an overcoat for an additional level of surface protection.
	In the same field of endeavor of inkjet printing as Ahn and Applicant’s claims (see title, abs, [0031]), Figov discloses: application of a protective overcoat to protect the finished item (Id.).
	To add the protective overcoat of Figov to the inkjet printing of Ahn had the benefit that it allowed for cost advantages ([0007]), which was desirable in Ahn.  Furthermore, the ink was more versatile because it would be uses in DOD and CIH inkjet systems, and the pile-up was reduced from absorption / evaporation, which was desirable in Ahn.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the protective coating / overcoat of Figov with the inkjet printing method of Ahn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it had cost advantages; the ink was more versatile because it would be used in DOD  / CIJ inkjet printer systems; and the pile-up was reduced for absorption / evaporation, which were desirable in Ahn.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2009/0111701) and further in view of Kiguchi (US 2002/0128351), Mataki (US 2012/0026225).

	Regarding claim 20, the combination Ahn / Kiguchi does not disclose: wherein the pattern is applied no more than 30 minutes after the liquid resin layer is applied to the substrate.  Examiner has interpreted that the application of the pattern is immediate.  One of ordinary skill in the art would have looked from Ahn to other references in the art for deposition rates / waiting times between each process step.
	In the same field of endeavor of inkjet printing as Ahn (see title, abs), Mataki discloses: wherein the curing process should occur, and therefore the patterning step, from 1 second – 2 min after the deposition of the resin / monomer ([0123]).  This is interpreted as a sub-genus that can render obvious the claimed range as an overlapping range.  See MPEP 2144.05(I) regarding the obviousness of similar, approaching and overlapping ranges, amounts and proportions.
	Addition of the waiting time limitation of Mataki to the inkjet printing method of Ahn was the selection of a suitable design for its intended use and would have yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Ahn.  Doing so had the benefit that it reduced the bleeding of the pattern and improved pattern accuracy ([0004]), which was desirable in Ahn.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the waiting period between process(ing) steps of Mataki to the inkjet printing method of Agn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction of bleeding and improved pattern accuracy, which was desirable in Ahn.
	
	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2009/0111701) and further in view of Kiguchi (US 2002/0128351), Park (US 2015/0309370).

	Regarding claim 21, Ahn discloses: wherein the resin is a vinyl resin (see [0045]); but the combination Ahn / Kiguchi does not disclose: the specific species of PVC, azodicarbonamide, diisononyl phthalate, or zinc stearate.
	In the same field of endeavor of patterned and cured substrates ([0056]) as Ahn and Applicant’s claims, Park discloses: wherein the patterned / shaped layer is made from PVC ([0023]).
	To substitute the PVC resin of Park for the vinyl resin monomer of Ahn was the substitution of known equivalents to one of ordinary skill in the art before the effective filing date and allowed for the creation of thin / lightweight molding articles ([0006]), which was desirable in Ahn.  See MPEP 2144.06 regarding the art-recognized suitability for the same / intended purpose.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the PVC vinyl resin monomer in the jetting method of Ahn to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the substitution of known equivalents and made thin / lightweight articles, which was desirable in Ahn.
	 
	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2009/0111701) and further in view of Kiguchi (US 2002/0128351), Fan (US 2004/0131872).

Regarding claim 22, the combination Ahn / Kiguchi does not disclose: wherein the surface covering raw material is subjected to a partial curing treatment or a partial gelling treatment after application of the liquid resin layer before application of the pattern.
In the same field of endeavor of additive manufacturing of objects as Ahn (see title, abs), Fan discloses: partially curing selected portions of the patterned composition ([0041]).
To partially cure the selected portions of the surface covering raw material of Ahn as in the additive manufacturing method of Fan had the benefit that it improved interface bonding ([0070]), which was desirable in Ahn.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the partial curing of the patterned composition in separate steps of Fan in the additive manufacturing method of Ahn to arrive at the claimed invention before the effective filing date because doing so had the benefit tat it improved interface bonding, which was desirable in Ahn.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743